Citation Nr: 0703239	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1972 to 
March 1974, July 1974 to July 1977, and from February 1979 to 
April 1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, continued a 
20 percent disability rating for chronic low back strain.  In 
an increased rating claim, a claimant is presumed to be 
seeking the maximum amount permitted by law.  AB v. Brown, 6 
Vet. App. 35 (1993).   

In the veteran's notice of disagreement (NOD) dated November 
2003, the veteran's representative contends that there is an 
unadjudicated claim for individual unemployability since the 
mid-1990s.  This issue is REFERRED to the RO for action as 
may be appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary to ensure an informed 
decision.  The record, as it stands, contains conflicting 
opinions on the nature and etiology of the neurological 
manifestations associated with the veteran's current low back 
condition.  

A September 2004 VA orthopedic examination report indicates 
that the veteran's degenerative disc disease is not related 
to his service-connected chronic lower back strain.  The 
examiner found: "...it is unlikely that his diagnosis of 
degenerative disc disease of the lumbar spine is related to 
his diagnosis in the military of chronic lumbar spine strain.  
These are two distinct diagnoses and there are just not 
enough records, information in the records to substantiate 
any relationship other than that, they are two separate 
diagnoses.  His degenerative disc disease likely is the 
result of his acute disc herniation in 1989.  This herniation 
was not related to military service."  A September 2004 VA 
neurological examination report indicates that the examiner 
found that the veteran's bilateral lower extremity radicular 
symptoms are secondary to degenerative disc disease.  
However, in an April 2006 VA examination report the examiner 
opined: "in regards to the right leg [lumbar radiculopathy], 
his previous injury to the back and treatments in the 
military is at least as likely as not, 50-50, probably caused 
by or a result of his in-service injuries."  The examiner 
noted that the veteran does have lumbar radiculopathy in both 
lower legs.  These opinions differ in that the September 2004 
reports do not link the veteran's degenerative disc disease 
and the lower extremity radicular symptoms to the veteran's 
service-connected lumbar spine strain, while the April 2006 
VA examination report indicates that it is at least as likely 
as not that the lumbar radiculopathy of the right leg is 
related to his service-connected condition.      

Both opinions were rendered by physician's assistants, and 
both examiners stated they had the claims file to review.  
Due the complexity of this issue and the conflicting medical 
opinions in this case, the RO should schedule the veteran for 
a neurological examination and an orthopedic examination in 
order to determine whether the veteran's peripheral 
neuropathy of the lower extremities and degenerative disc 
disease are related to his service-connected condition.  

In addition, neither of the opinions discussed above 
adequately noted the significance of veteran's medical 
history and how it relates to the nature and etiology of his 
current low back condition.  For instance, while the 2004 
examinations indicate that veteran's bilateral lower 
extremity radicular symptoms are secondary to degenerative 
disc disease and that his degenerative disc disease likely is 
the result of his acute disc herniation in 1989, the 
examiners failed to note the September 1989 private medical 
examination report by Dr. Reasor that indicates the veteran 
was experiencing low back pain, right hip pain, and walking 
problems in 1988.  Dr. Reasor diagnosed the veteran as having 
sciatica without disc involvement and radicular neuralgia.  
In addition, the examiners did not discuss the significance 
of a May 1985 VA medical record which indicated that the 
veteran had experienced pain and weakness in the right leg 
and decreased deep tendon reflexes on the right as compared 
to the left leg after injuring his low back while picking up 
a six month old child.  Further, despite the findings in the 
February 2004 VA spine examination report that degenerative 
disc disease is likely the result of his acute disc 
herniation in 1989, the examiner failed to note that the 
March 1987 VA examination report indicating the possible 
narrowing of the facet joints of L5-S1.  The Board notes that 
a CT scan of the lumbar spine in August 1989 similarly 
indicated "soft tissue density posterolateml to the disc on 
the right at the L5-S1 level."  The Board also notes that 
although an August 1989 VA radiological report indicated that 
x-rays of the spine were normal, degenerative disc disease 
was shown via a CT scan.  In view of this evidence, VA 
examiners must discuss these treatment records and any other 
relevant treatment records before rendering an opinion.  

In addition, any recent VA treatment records that are not of 
record should be obtained.  The VA should also obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should obtain the veteran's 
complete medical records from the 
Louisville VA Medical Center, including 
any treatment received by the veteran 
from April 2006 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.

2.  After obtaining the above evidence, 
to the extent available, the veteran 
should be scheduled for a VA neurological 
examination with a medical doctor, not a 
physician's assistant, for a medical 
opinion that identifies the precise 
nature, etiology, and severity of the 
veteran's neurological disorder(s) of the 
lower extremities.  Appropriate 
neurological testing should be conducted.  
The examiner should be supplied with the 
veteran's claims folder and a copy of 
this Remand before the examination.  The 
examiner should review all pertinent 
medical evidence, with particular 
attention to the service medical records 
and the medical evidence dated from 1987 
to 1989 as discussed above.  The examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any current neurological deficit is 
related to the veteran's service-
connected chronic low back strain.  All 
opinions expressed must be supported by a 
complete rationale and in light of all 
clinical evidence.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.   

3.  After obtaining the above evidence, 
to the extent available, the veteran 
should be scheduled for a VA orthopedic 
examination with a medical doctor, not a 
physician's assistant, for a medical 
opinion that identifies the precise 
nature, etiology, and severity of the 
veteran's degenerative disc disease.  
Appropriate orthopedic testing should be 
conducted.  The examiner should be 
supplied with the veteran's claims folder 
and a copy of this Remand before the 
examination.  The examiner should review 
all pertinent medical evidence, with 
particular attention to the service 
medical records and the medical evidence 
dated from 1987 to 1989 as discussed 
above.  The examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
degenerative disc disease is related to 
the veteran's service-connected chronic 
low back strain.  All opinions expressed 
must be supported by a complete rationale 
and in light of all clinical evidence.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.   

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


